Title: From John Adams to François Adriaan Van der Kemp, 21 February 1823
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy February 21st. 1823.

How deeply I thank you. Our Quincy Library will be honord with the name of Vanderkemp. Virgil and Manilius, shall be sent to Mrs. Quincy, and Mrs. Gould. Oh that I had begged Manilius while I could read, for I believe much may be discovered in him, on the remotest Ancient mythology, his ratio I believe is the logos of Pythoagoras and Plato, and all our modern Trinitarians—
I do not love to write or think of the Negotiation at Paris in 1782, 1783—Lord Bolingbroke in his latter days, Said of the Duke of Marlbrough he was so great a Man, I have forgot his faults, And I say of Dr. Frankline, he was so great a Man that I wish I could forget his faults and follies. The Ladies letter you hint at I know nothing of—The records of Congress if they are not smothered will show enough of the proceedings of the Chevelier de La Lucerne and Mr. Marbois with Congress, To furnish a clue to any faithful historians to penetrate the labyrinth of that Negotiation. And if that will not explain the whole, The conduct of the Count de Vergnns and his premier comis. Mr. Renneval and the Counts conversations with Mr. Herbert now Lord St. Hellens, as communicated by him to me; would explain the whole mystery—
I did not expect Mr Watson would bublish my last letter to him for, “tantes componere lites non possum—
I assure you I agree with you and Mr. Jefferson in apprehending, the selfdeceitful imbecility of dotage for my old brain boils up so many reminiscences of ancient facts and conversations which I think ought to be committed to writing but which I am utterly incapable of doing, that, they sometimes over balance my reason.
As to my letters, and my wifes letters you may do with them what you please, For I never wrote a line in my life and I know she never did, that I should wish to conceal from all the world—
I am Sir with never ending friendship / Yours—
John Adams